Opinión concurrente y disidente en parte del
Juez Asociado Señor Díaz Cruz
a la cual se une el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 3 de abril de 1981
Isidoro Rivera Ortiz fue privado de su vida por acción violenta en la temprana madrugada del 10 de abril de 1978. La causa de su muerte fue un disparo de escopeta que des-garró su vena carótida y yugular. El cadáver tendido en el centro de la carretera en las cercanías de Aibonito, presen-taba también tres heridas de bala en el centro de la espalda sin orificio de salida y una concentración de .08 de alcohol *823por peso en la sangre. Por su muerte, y sobre el exclusivo testimonio de Norberto Rivera Martínez fueron acusados en cargos de asesinato en primer grado e infracción de los Arts. 4, 6, 8 y 8A de la Ley de Armas, Ramón González Malavé y sus hijos Javier, Edwin, Alberto y William González Colón. En el juicio, seguido ante jurado en los casos de asesinato y Arts. 8 y 8A Ley de Armas, la prueba del Estado y la defensa sostuvo teorías irreconciliables; la del Pueblo no produjo móvil alguno y situó a los acusados esperando en emboscada a su víctima, atrayéndolos a él y a su acompañante Norberto Rivera, con su automóvil detenido en carretera abierta y el motor con la tapa del bonete levantada, como en solicitud de ayuda; y que cuando se acerca la víctima a ayudarles, Javier González le hizo varios disparos de revólver de frente a Isi-doro, casi a quema ropa, y mientras éste caía al suelo de espaldas, Alberto González lo remató con tiro de escopeta en la cara; y que después salieron de la oscuridad blandiendo machetes, los restantes miembros de la familia acusada.
La defensa descansó en el testimonio del co-acusado Edwin González quien declaró que en el negocio de terraza de Agus-tín Rivera se formó una discusión de tonos violentos como a la 1:00 A.M. de esa noche entre el testigo y un tal “Ciclón”; que el dueño del negocio le dio dos bofetadas a Edwin y los echó fuera; que intervino Isidoro (el occiso) cogió a Javier por la camisa y le dijo: “so mamao aquí no vamos'a pelear más nada, no vengan a dañarle el negocio a mi hermano. Vámonos allá más arriba del puente a pelear.” (E.N.P., pág. 35.) Y salieron desafiados en un carro los acusados Javier y Edwin, y en otro Norberto (testigo) e Isidoro; que al llegar arribita del puente los cuatro se enfrascaron en una pelea a puño cuando se presentó un tercer automóvil con cuatro o cinco individuos, uno de los cuales dijo: “todavía estos mari-cones quieren pelear” e hicieron un disparo; y entonces el testigo fue en busca de su hermano co-acusado Alberto a quien despertó diciéndole que mataban a Javier; que Alberto mandó *824a su mujer a avisar al padre de los González, se armó de una escopeta y salió hacia el puente donde al llegar vio a su her-mano Javier recibiendo castigo en desventaja e hizo varios disparos con la escopeta. El jurado trajo veredictos de asesi-nato en primer grado contra los hermanos Javier, Edwin y Alberto González Colón, y de culpabilidad por infracción de los Arts. 8 y 8A contra Javier y Alberto por lo que fueron sentenciados a cadena perpetua. La juez encontró a todos los acusados culpables de infracciones de Ley de Armas {misdemeanor) en que asumió jurisdicción como tribunal de derecho.
En su alegato los apelantes señalan los siguientes errores del Tribunal Superior: (1) tolerancia de comentarios insis-tentes del fiscal sobre el silencio de los acusados; (2) dene-gación de instrucciones de homicidio; (3) insuficiencia de la prueba que no excluyó la duda razonable; (4) admisión de fotografías sin más propósito que fomentar aversión y pre-juicio en el jurado; y (5) violación del derecho de los acu-sados a un juicio justo e imparcial. Consideramos que la sala de instancia incidió en los extremos puntualizados por los señalamientos 2 y 5 formulados así:
Segundo Error. — Cometió error el tribunal a quo al denegar la solicitud de la defensa para que se dieran instrucciones de homicidio.
Quinto Error. — Las actuaciones del tribunal de instancia vio-laron el derecho de los acusados a un juicio justo e imparcial.
Introducida por la defensa prueba de que Alberto, lla-mado en su casa para que protegiera a su hermano Javier a quien varias personas agredían, al llegar al sitio efectiva-mente encontró a su hermano sucumbiendo en una pelea desi-gual, no puede descartarse el arrebato de cólera como impulso determinante de su acción disparando la escopeta, por lo que debió darse una instrucción de homicidio. Omitida esa ins-trucción no tuvo el jurado más alternativa en su veredicto que *825culpabilidad en asesinato o absolución con la consecuencia de que una trifulca de cantina (no el asalto y asesinato brutal de estos días) resulta en cadena perpetua tanto para el que disparó la escopeta como para su hermano Edwin que no par-ticipó en el acto homicida. Los hechos relatados sitúan el acto criminal dentro de la clásica tipificación del homicidio: matar en ocasión de súbita pendencia o arrebato de cólera. Art. 85, Código Penal, 38 L.P.R.A. see. 4004.
La súbita pendencia o arrebato de cólera que atenúa la responsabilidad penal del que mata a otro exige la existencia de un motivo legítimo y poderoso originado de acto cometido por el ofendido que al afectar al agente activo del delito sea suficiente para producir en su ánimo un estado de anormali-dad rápido, momentáneo y pasajero; una ofuscación rápida y momentánea que afectando el estado normal de la inteli-gencia precipite al ofensor a obrar antes que la reflexión se imponga; un estímulo dimanante de hechos injustos que excite por modo violento el espíritu y ofusque la serenidad de la razón, que constituyan motivos realmente fundados, o sea los que a la mayoría de los hombres podrían arrebatar u ob-cecar. M. Rodríguez Navarro, Doctrina Penal del Tribunal Supremo, T. 1, pág. 938 y ss. Ver al padre, o hermano herido explica la reacción inmediata del agresor contra el que creía lo había sido de su padre, surgida en su ánimo con súbita viveza e intensidad bastante para perturbar momentánea-mente su inteligencia y sobreexcitar su voluntad. (S. 4-3-1954, XXI Rep. Jurisp. Aranzadi 331, No. 521.) La creencia de que reñía la víctima con el hermano del agresor no constituye la realidad de una agresión que requiriese la defensa del pa-riente; pero sí es base de esta atenuante de arrebato u obce-cación característica del homicidio, y no la agresión ilegítima, requisito de legítima defensa. Rodríguez Navarro, op. cit, pág. 950. Es motivo poderoso y grave para apreciar el súbito arrebato la idea del peligro que corre el cuñado, en la desven-*826tajosa posición en que se hallaba luchando con otro y debajo de él, y el natural deseo de librarle. Ibid., pág. 973.
El propio fiscal, combatiendo la inclusión de homicidio entre posibles veredictos, reconoció en la prueba un germen de pendencia o arrebato al decir: “. . . lo único que se ha introducido aquí con el propósito que fuere, fue una posible pelea o súbita pendencia fue a través de un testimonio de uno de los acusados que en dos o tres minutos ahí habló de una pelea. La totalidad de ... la casi totalidad 99.99% de la prueba desfilada ha sido de homicidio, perdón, de asesinato en primer grado y no de homicidio”. (E.N.P., pág. 60.)
La prueba demuestra que no es tan endeble el elemento de arrebato y que excede por mucho el décimo del uno por ciento que concedió el Ministerio Público. Sólo hay que recordar que la pelea en la terraza no fue invento del testigo acusado. La confirma Agustín Rivera Hernández, hermano del interfecto Isidoro Rivera, dueño del negocio al describir el incidente entre Edwin y “Ciclón” y al declarar que lanzó de su negocio a los desordenados y le dio una bofetada a Edwin porque éste le dijo “cabrón”. (E.N.P., pág. 9.)
Nuestra jurisprudencia es constante y categórica en cuanto a la necesidad de una instrucción de homicidio porque “[a]un cuando esa evidencia sea escasa o débil, la misma debe apreciarse por el jurado y no por la corte”. Pueblo v. Serbiá, 75 D.P.R. 394, 398 (1953); y no obstante la prueba demuestre de manera abrumadora que se había cometido un asesinato más bien que un homicidio. Adoptamos la norma de Stevenson v. United States, 162 U.S. 313, 314 (1896), que la enunció así:
No es necesario que la prueba de homicidio resulte incontro-vertida o concluyente sobre la cuestión; mientras haya algún in-dicio de prueba a ese efecto, el jurado es el llamado a aquilatar la misma. De haber alguna evidencia tendiente a demostrar un estado de hechos que haga caer el caso dentro de la definición de homicidio voluntario, es al jurado que incumbe determinar si tal *827prueba es cierta o no, y si la misma demuestra que el delito cometido fué homicidio voluntario y no asesinato.
Para la corte la prueba puede tender a demostrar de manera abrumadora que se trata en verdad de un asesinato, y no de un homicidio o de un acto de defensa propia. Empero, mientras haya alguna prueba pertinente a la cuestión de homicidio, la credibili-dad y peso de la misma es cuestión a ser determinada por el jurado, y no una de derecho a ser resuelta por el tribunal. Pueblo v. Galarza, 71 D.P.R. 557, 561-2 (1950).
Finalmente, dijimos en Pueblo v. Tufiño Cruz, 96 D.P.R. 225, 229 (1968), citando con aprobación de Pueblo v. Burgos, 76 D.P.R. 199, 202 (1954), que “[ajunque la prueba de defensa sea débil, inconsistente o de dudosa credibilidad, el acusado tiene derecho a que su teoría sea presentada al jurado me-diante instrucciones apropiadas”.
El debido proceso quedó fatalmente vulnerado por una serie de incidentes en que la juez bien directa o indirecta-mente resolvió conflictos en la prueba que competía resolver al jurado.
La defensa impugnó la credibilidad del testigo presencial de cargo Norberto Rivera quien en la declaración jurada al fiscal investigador dijo que ya caído Isidoro, el co-acusado Alberto González, escopeta en mano apuntándole, le dijo: “esto no es contigo, échate a un lado, los estábamos espe-rando”. El punto es vital porque la prueba de defensa tendió a establecer que Alberto fue llamado en su casa por su her-mano Edwin para que ayudara a Javier. El testigo impug-nado declaró en la vista preliminar, según aparece en la grabación oficial, que fue Javier el de la expresión “los está-bamos esperando”, después que disparó el revólver; que nadie más habló. (E.N.P., págs. 44-49.) Luego en el juicio cambia por segunda vez de versión y le dice al jurado que Alberto, el de la escopeta, fue quien habló para decir “los estábamos esperando”. (E.N.P., pág. 19.) Explica el testigo que se había confundido en la vista preliminar, a pesar de que se le dio a *828leer su primera declaración al fiscal y de que la taquígrafa de fiscalía leyó sus notas originales de lo declarado por este testigo, quien entonces no tuvo más explicación que imputar error a fiscalía. Ocurre lo siguiente ante el jurado:
Juez: Qué más quiere la defensa?
Ledo. Torres: Impugnar al testigo Su Señoría y podemos de-cir lo que ocurrió ... al Tribunal.
Juez: Ya él ha admitido haber hecho la manifestación y dado una explicación fabulosa. (E.lsf.P., pág. 20.) (Énfasis nuestro.)
Luego, mientras declara llamado por la defensa el Juez de Distrito, Sr. Campoamor Redin, quien presidió la vista pre-liminar, interrogado sobre cuál de los acusados señaló el testigo del Pueblo como diciendo en los instantes del crimen “los estábamos esperando” si Javier, o si Alberto a quien le atribuyó la frase en su declaración jurada, surge este inci-dente :
Defensa: Le pregunto Hon. Juez, si el incidente que se sus-cita y que intervino doña Margarita Rodríguez, Taquígrafa de Fis-calía, es que en la vista preliminar el testigo Norberto Rivera dijo que quien había hecho las manifestaciones de que “los está-bamos esperando” había sido el acusado Javier González y no el acusado Alberto González como él había dicho en su declaración jurada.
Testigo: Bien, en cuanto a ese punto es cierto lo que dice el compañero. No podría aseverar que fueron los nombres que me dice el compañero porque no los recuerdo, pero sí que se suscitó un incidente de esa naturaleza.
Defensa: Usted podría decirle a las damas y caballeros del jurado no recordando usted los nombres que el incidente susci-tado fue uno en que el testigo decía que uno de los acusados había hecho unas manifestaciones y en su declaración que quien las había hecho era otro de los acusados.
Juez: No conteste testigo. Ya el propio testigo Norberto Rivera contestó eso y dio una explicación satisfactoria. La defensa indica que pretende cuestionar esa explicación y no se le permite. (E.N.P., pág. 57.) (Énfasis nuestro.)
Igual efecto disolvente de la credibilidad de la defensa y revelación por la magistrado al jurado de su opinión sobre *829la falta de veracidad en su prueba se deriva del interrogato-rio por la juez del testigo co-acusado Edwin González, luego que el fiscal renunció a contrainterrogarlo. El testigo de de-fensa ha declarado ante el jurado que además de Isidoro (occiso) y Norberto había otra gente que completaban 4 ó 5 encima de Javier pegándole y el récord recoge el siguiente interrogatorio:
Juez: Y cuando usted llega acá con Alberto además de Isidoro y Norberto ¿había otra gente más?
Testigo: Había otra gente más.
Juez: Usted conoce a esa gente?
Testigo: No, los otros no puedo decir quiénes eran.
Juez: ¿No son de su barrio?
Testigo: No . . .
Juez: ¿Cuánto tiempo hace que usted vive en este barrio?
Testigo: Toda mi vida.
Juez: Toda su vida ¿Y usted no sabe si los otros que estaban encima de Javier eran del barrio ?
Juez: Y habían cinco encima de Javier.
Testigo: Habían como 4 ó 5.
Juez: Dígame ¿Ya Javier lo llevaron al Hospital por alguna herida?
Testigo: No, señor.
Juez: Por ninguna ¿Por algún rasguño?
Testigo: Estaba todo agolpiado, todo machucao, pero no se llevó al Hospital.
Juez: No lo llevaron al Hospital. Muchas gracias.
(E.N.P., págs. 37-38.) (Énfasis nuestro.)
La credibilidad del testigo Norberto Rivera está también cuestionada en otros aspectos de su testimonio, como su insis-tencia en que el apelante Javier le disparó a Isidoro frente a frente y que éste cayó de espaldas (E.N.P., pág. 18), mien-tras el protocolo de autopsia describe esas heridas de bala en la espalda, sin orificio de salida (E.N.P., pág. 4). Corres-pondía al jurado evaluar su testimonio integralmente sin la *830prestigiosa influencia de criterio revelado por el juez de derecho.
La intervención del magistrado en el interrogatorio del acusado debe limitarse a esclarecer su testimonio, sin llegar al extremo de desacreditar su teoría de defensa y a sembrar dudas sobre la verosimilitud de su versión de los hechos. Cuando esto ocurre la actuación del juez constituye error per-judicial revocable, aun cuando no hubiese sido oportuna-mente objetada. Pueblo v. Nieves Alvelo, 89 D.P.R. 47, 49 (1963). El juez debe mantenerse dentro de normas de sobrie-dad y equilibrio que le impiden sustituir, en vez de comple-mentar, la labor del fiscal o del defensor. Pueblo v. Pabón, 102 D.P.R. 436, 440 (1974).
Al juez resolver y decir que el principal testigo de cargo había dado una explicación “fabulosa” a las discrepancias entre su declaración en la vista preliminar y en el juicio está resolviendo el conflicto de credibilidad y trasmitiéndole al jurado su criterio respecto al fundamental extremo. Fue el juez y no el jurado quien dirimió el conflicto. Cf. Pueblo v. Sáenz Forteza, 100 D.P.R. 956 (1972); Pueblo v. Túa, 84 D.P.R. 39, 50 (1961); El Pueblo v. Rosado, 17 D.P.R. 441, 452 (1911); El Pueblo v. Villegas et al., 6 D.P.R. 223 (1904).
Bajo cualquier sistema de juicio por jurado la influencia sobre éste del juez que preside es necesaria y propiamente de gran peso y la intimación de su criterio se toma con deferen-cia y puede resultar decisiva. Hicks v. United States, 150 U.S. 442, 452 (1893); Starr v. United States, 153 U.S. 614 (1894). El criterio subjetivo del juez en la valoración y ad-judicación de credibilidad de la prueba presentada está fuera de lugar en sus instrucciones al jurado. United States v. United States Gypsum Co., 438 U.S. 422, 460 (1978).
La juez, inadvertidamente, pero de modo eficaz, dejó pleno conocimiento en el jurado de su criterio de negación de toda credibilidad a la prueba de defensa.
*831La Constitución no hay que tomarla como muro que es necesario escalar antes de que pueda imponerse la sanción penal al ofensor del orden en el régimen de derecho. Los de-rechos del acusado en el juicio criminal son parte de una Cons-titución dinámica que pertenece a la generación del presente, por lo que esos derechos fundamentales operan y se implemen-tan dentro de la circunstancia vital contemporánea, con un sentido de afinidad e integración a esa realidad. Es dentro de ese cauce interpretativo que le corresponde al tribunal de apelación determinar cuándo un juicio ha sido matizado por error que en grado e intensidad alcance el efecto de error per-judicial, irreconciliable con el debido proceso, y que imponga la revocación del veredicto o fallo. En ocasiones se incurre en error aislado cuya carga de erosión de las garantías constitu-cionales o estatutarias no produce necesariamente el colapso del trato justo y de acuerdo a la ley que es signo del juicio criminal. Mas la reiteración de ese tipo de error tiene el efecto acumulativo de enervar el amplio espectro de legalidad, el nervio central de debido proceso sobre el cual descansan la sentencia y la facultad moral y ética para quitar la libertad a un ciudadano. Por el efecto acumulativo de la reiteración, aun de errores disímiles, el error aislado no-perjudicial ad-quiere proporción y relieve de error que transgrede las garan-tías básicas y requiere la anulación del juicio.
A ese desenlace conducen las incidencias de este proceso en que la involuntaria revelación por la juez al jurado, en un conjunto de incidentes, de su criterio de credibilidad respecto a los testigos de cargo y de defensa, efectivamente redujo a inoperante la función del jurado a quien se le ofreció ya re-suelta y adjudicada por la magistrado, la credibilidad de los dos únicos testigos producidos uno por el Estado y otro por la defensa, como presentes en el momento del crimen, instru-mentos de evidencia directa.
El juez que preside un juicio criminal por jurado tiene la suprema encomienda de evitar que el culpable escape al cas-*832tigo o que el inocente lo sufra. Mas esa determinación de encauzar el proceso hacia un veredicto justo está moderada por el mandato constitucional de que sea el jurado, y no el juez, quien adjudique la credibilidad de los testigos y resuelva los conflictos en la prueba, libre de influencias o presiones. La gran deferencia que el jurado tiene para la sabiduría, el sentido de justicia y la competencia profesional del juez, lo inclinará a seguir el criterio del magistrado en la evaluación de la prueba si ese criterio llega a su conocimiento en térmi-nos definidos. En tal caso el acusado no habrá sido juzgado por sus pares, como fue su elección, y se habrá anulado el derecho a juicio por jurado por vía que no por ser indirecta sea menos efectiva en el resultado final.
Sin quererlo la ilustrada juez de instancia, en un proceso intelectual que se rebelaba contra ciertos aspectos que con-sideró de artificio en la evidencia, fue un poco más allá del punto inasible a que podía llegar sin desplazar con su propio criterio el criterio de las doce personas que juzgaban los he-chos. La objetividad del juicio se alimenta de un cuidadoso celo por las proporciones de decisión dentro de las exigencias del debido proceso de ley. En la conducción del juicio podrá el juez moverse con libertad y sentido de proporción en el campo de gravedad cuyo núcleo es el debido proceso, sin romper la atadura gravitatoria.
Deberían revocarse las sentencias de asesinato y Arts. 8 y 8A, Ley de Armas, esta última con pena de 10 a 25 años, 25 L.P.R.A. sec. 418a, y ordenarse un nuevo juicio para Javier, Edwin y Alberto González. Las dictadas en cargos ventilados por tribunal de derecho serían confirmadas.
*833—0—